DETAILED ACTION
This Final office action is responsive to filed on 08/24/2021. Claims 1-19 are presented in the case. Claims 1, 4, 7 and 11 are independent claims. Claims 17-19 newly added claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Claim Rejection:
In view of Applicant’s amendments to claim 1, the 112(a) rejection with respect to the claim 1 have been withdrawn. Examiner notes that the rejection is not one of indefiniteness, but one regarding the written description requirement. As Applicant’s does not apply amendments to claim 4, 7 and 11 with respect to given 112(a) in previous office action. The 35 U.S.C. § 112(a) rejections of these claims 4, 7 and 11 are sustained.

Applicant’s prior art arguments see pages 7-10, filed on 08/24/2021, with respect to amended claims 1, 4, 7 and 11 have been fully considered and they are moot. 
a.    Specifically, Applicant argues (pgs. 7-10) that the cited references do not teach the newly amended claim limitations.
b.    Examiner agrees. Accordingly, a new reference, LAGERBLAD (US 20180260365 A1) has been added to the rejection, as further detailed below.
c.    The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to Claim 4,
Claim 4 recites the limitation “an entity-relationship schema of an object-relational database", is not clearly define into specification of Pub. (US 20190042581 A1). For example, [0036]; database server 108 may host multiple clients (tenants). Each storage area for each tenant can have different versions of different applications installed. Separate from the tenants, an application library hosts every available version of every available application. User data is also stored within the storage area associated with each tenant. FIG. 1B depicts a block diagram of an exemplary multi-tenanted database server 108, including storage areas 150, 152, and 154 for three tenants and an application library 160. A single set of database tables may hold all entity-relationship data for all tenants. (But does not specify any particular database system). This does not provide support for an object-relational database. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The amendment is not supported by the disclosure and therefore constitutes new matter.
Claims 7 and 11 are rejected similarly.
Claims 5-6, 8-10, 12-16 and 18-19 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 7, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chau; Carolyn Khanh et al. (US Paten Pub. No. US 20070005562 A1, hereinafter Chau) and in a view of LAGERBLAD; Bo Jonas Birger et al. (US Paten Pub. No. US 20180260365 A1, hereinafter LAGERBLAD).

Regarding Claim 1 is an independent claim; Chau teaches a user interface for allowing a user to create a chart, the user interface comprising:
an entity type selection area for allowing a user to select an entity type from a plurality of entity types available in an entity-relationship schema (Chau: Fig:2 and [0024]; The explorer zone 204 displays all of the entities that the user has access to in the model, and once a “primary” or “base” entity has been chosen); 
an explorer for displaying the entity-relationship schema associated with the selected entity type and allowing a user to navigate the schema by selecting one or more relationship paths to display one or more fields of an entity associated with the selected relationship path, whereby each relationship path corresponds to the entity type according to the entity relationship schema, wherein the user can further extend the relationship path by selecting from relationship types that are connected to the corresponding entity type in either direction according to the entity relationship schema (Chau: Fig:2 and [0028]; Explorer 204 then shows all the roles 207 from that entity 205. Roles 207 reflect all items related to the current entity, further see into Fig:6 and [0028]; when the user clicks on a role 207, the roles 207 a associated with that role are then shown. The depth or breadth of navigation depends on the complexity of the underlying data. As long as there are relationships, users can continue to navigate through the roles 207. The card icons next to the roles 207 in the explorer indicate the cardinality of the role to its “ancestor” role. For example, “Employee” to “Reports To” is a “to one” role and “Employee” to “Orders” is a “to many” role. Employees only report to one person, but each employee may have many orders associated with them; further see into [0029]; scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group, further see into [0036]; For example, a user begins with an Employee query, and then adds a filter and a Ship Country from the Orders role to the filter. The base entity would change from Employee to Order and a Ship Country clause is added to the filter); 
a list area for displaying one or more available fields of the entity type associated with the currently selected relationship path selected from the explorer (Chau: Fig:7 and [0029]; When scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group and further into [0029]; if a user adds fields from a “to many” role from the context entity or a role that crosses a “to many” role, the context entity changes to the entity that was a “to many” role. For example, when “Order Year” is added to the Employee report, the context entity changes to the Order); and 
However, Chau may not explicitly teach every aspect of
a target area configured to enable a user to assign one or more of the available fields to bindable data targets to create a binding instance to create the chart, wherein each binding instance contains information about the selected relationship path at the time the one or more available fields are assigned to the bindable data targets, each relationship path is represented by linking to a plurality of relationship path instances of the relationship path, in an order of the relationship path, and when the one or more available fields are assigned to the bindable data targets, a user action activates display of the chart.
LAGERBLAD teaches:
a target area configured to enable a user to assign one or more of the available fields to bindable data targets to create a binding instance to create the chart, wherein each binding instance contains information about the selected relationship path at the time the one or more available fields are assigned to the bindable data targets, each relationship path is represented by linking to a plurality of relationship path instances of the relationship path, in an order of the relationship path, and when the one or more available fields are assigned to the bindable data targets, a user action activates display of the chart (LAGERBLAD: Fig:3 and [0088]; GUI 302 can include a data elements pane 306 where one or more selectable elements representing different dimensions of data can be displayed, a canvas layout 308 where one or more visualizations can be displayed, an edges pane 310 where the edges of a visualization with a visualization type can be displayed, a filter column 312 where a user may add filters to filter the data displayed, further see into [0089]; GUI 302, a revenue dimension 304 in a data elements pane 306 is highlighted, indicating that it has been selected by a user of visual analyzer application. The user may drag the selection to canvas layout 308 and drop the selection in canvas layout 308 to indicate that the user would like a new visualization created with the selected dimension, Further see into Fig:5-8, further see into [0035]; visual analyzer system can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by LAGERBLAD. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that increase the effectiveness of a graphic visualization in presenting data to a user such that the data represented by the graphic visualization may be intuitive and quickly understandable by the user (LAGERBLAD: [0003]).

claim 3, is a dependent on claim 1, Chau and LAGERBLAD discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, Chau may not explicitly teach every aspect of
a mechanism to select a chart type.
However, LAGERBLAD teaches:
a mechanism to select a chart type (LAGERBLAD: [0028]; the visual analyzer system can also present a same set of data in different visualization types as specified by the user, further see into [0028]; the user may desire to view the same set of data in a pie chart instead of a current presentation in a bar chart).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by LAGERBLAD. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that increase the effectiveness of a graphic visualization in presenting data to a user such that the data represented by the graphic visualization may be intuitive and quickly understandable by the user (LAGERBLAD: [0003]).

Regarding Claim 4 is an independent claim; Chau teaches a method for generating a chart based on entity relationship data, the method comprising:
selecting an initial entity type [for which a chart will be generated] (Chau: Fig:2 and [0024]; The explorer zone 204 displays all of the entities that the user has access to in the model, and once a “primary” or “base” entity has been chosen); 
determining from an object-relational database an entity relationship schema; displaying one or more relationship paths of the entity relationship schema associated with the selected initial entity type; selecting a relationship path from the displayed entity relationship schema (Chau: Fig:2 and [0028]; Explorer 204 then shows all the roles 207 from that entity 205. Roles 207 reflect all items related to the current entity, further see into Fig:6 and [0028]; when the user clicks on a role 207, the roles 207 a associated with that role are then shown. The depth or breadth of navigation depends on the complexity of the underlying data. As long as there are relationships, users can continue to navigate through the roles 207. The card icons next to the roles 207 in the explorer indicate the cardinality of the role to its “ancestor” role. For example, “Employee” to “Reports To” is a “to one” role and “Employee” to “Orders” is a “to many” role. Employees only report to one person, but each employee may have many orders associated with them; further see into [0029]; scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group, further see into [0036]; For example, a user begins with an Employee query, and then adds a filter and a Ship Country from the Orders role to the filter. The base entity would change from Employee to Order and a Ship Country clause is added to the filter); 
displaying one or more available fields of the entity type that corresponds to the selected relationship path (Chau: Fig:7 and [0029]; When scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group and further into [0029]; if a user adds fields from a “to many” role from the context entity or a role that crosses a “to many” role, the context entity changes to the entity that was a “to many” role. For example, when “Order Year” is added to the Employee report, the context entity changes to the Order); 
However, Chau may not explicitly teach every aspect of
assigning a displayed field to a bindable data target to create a binding instance, wherein each binding instance contains information about the selected relationship path at the time the one or more available fields are assigned to the bindable data targets, each relationship path is represented by linking to a plurality of relationship path instances of the relationship path, in an order of the relationship path, and when the one or more available fields are assigned to the bindable data targets, a user action activates
generating the chart based on the field assigned to the bindable data target by: loading entity instances of the initial entity type; traversing relationship instances from those entity instances according to the selected relationship path to determine at least one other entity instance; loading a data value for the assigned field for the determined at least one other entity GSI-olo3USol-SFPage 3 of 12instance; and generating the chart using the loaded data value for a purpose indicated by the bindable data target to which the assigned field is assigned.
However, LAGERBLAD teaches:
assigning a displayed field to a bindable data target to create a binding instance, wherein each binding instance contains information about the selected relationship path at the time the one or more available fields are assigned to the bindable data targets, each relationship path is represented by linking to a plurality of relationship path instances of the relationship path, in an order of the relationship path, and when the one or more available fields are assigned to the bindable data targets, a user action activates (LAGERBLAD: Fig:3 and [0088]; GUI 302 can include a data elements pane 306 where one or more selectable elements representing different dimensions of data can be displayed, a canvas layout 308 where one or more visualizations can be displayed, an edges pane 310 where the edges of a visualization with a visualization type can be displayed, a filter column 312 where a user may add filters to filter the data displayed, further see into [0089]; GUI 302, a revenue dimension 304 in a data elements pane 306 is highlighted, indicating that it has been selected by a user of visual analyzer application. The user may drag the selection to canvas layout 308 and drop the selection in canvas layout 308 to indicate that the user would like a new visualization created with the selected dimension, Further see into Fig:5-8, further see into [0035]; visual analyzer system can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization); and
generating the chart based on the field assigned to the bindable data target by: loading entity instances of the initial entity type; traversing relationship instances from those entity instances according to the selected relationship path to determine at least one other entity instance; loading LAGERBLAD: [0035]; the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization. The visual analyzer system may then generate a visualization with multiple edges (also referred to as graphical attributes) that each correspond to a specified dimension. For example, a visual analyzer application can generate a bar chart with color, axis, size edges that each corresponds to a dimension specified by a user such as time, sales, and entities, respectively. As described, the visual representation may be a pie chart, bar chart, or any other type of graphic where different edges such as color, axis, size, etc. can represent the desired dimensions specified by the user, further see into FIGS. 3-8 includes screenshots 300-800 that show a sequence in adding new dimensions of data to create a visualization).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by LAGERBLAD. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that increase the effectiveness of a graphic visualization in presenting data to a user such that the data represented by the graphic visualization may be intuitive and quickly understandable by the user (LAGERBLAD: [0003]).

Regarding Claim 7 is an independent claim; Chau teaches system for generating a chart based on entity relationship data, the system comprising: an object-relational database storing one or more entity-relationship schema; a user interface comprising:
an explorer area for displaying, and enabling selection of, one or more relationship paths of an entity relationship schema associated with a selected entity type(Chau: Fig:2 and [0024]; The explorer zone 204 displays all of the entities that the user has access to in the model, and once a “primary” or “base” entity has been chosen), the entity relationship schema being of the one or more entity relationship schema stored in the object- relational database (Chau: Fig:2 and [0028]; Explorer 204 then shows all the roles 207 from that entity 205. Roles 207 reflect all items related to the current entity, further see into Fig:6 and [0028]; when the user clicks on a role 207, the roles 207 a associated with that role are then shown. The depth or breadth of navigation depends on the complexity of the underlying data. As long as there are relationships, users can continue to navigate through the roles 207. The card icons next to the roles 207 in the explorer indicate the cardinality of the role to its “ancestor” role. For example, “Employee” to “Reports To” is a “to one” role and “Employee” to “Orders” is a “to many” role. Employees only report to one person, but each employee may have many orders associated with them; further see into [0029]; scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group, further see into [0036]; For example, a user begins with an Employee query, and then adds a filter and a Ship Country from the Orders role to the filter. The base entity would change from Employee to Order and a Ship Country clause is added to the filter); a list area for displaying one or more fields associated with the currently selected relationship path selected from the entity relationship schema (Chau: Fig:7 and [0029]; When scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group and further into [0029]; if a user adds fields from a “to many” role from the context entity or a role that crosses a “to many” role, the context entity changes to the entity that was a “to many” role. For example, when “Order Year” is added to the Employee report, the context entity changes to the Order); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for receiving an entity type selection made by a user (Chau: Fig:7 and [0029]; When scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group);
However, Chau
a target area for displaying bindable data targets and configured to enable a user to assign one or more fields displayed in the list area to the bindable data targets; and a processor; and and generating and storing in the computer-readable storage medium a binding instance for each bindable data target having one or more fields assigned thereto, the binding instance GSI-olO3USoi-SFPage 4 of 12including a representation of each link on the selected relationship path, wherein each binding instance contains information about the one or more selected relationship paths at the time the one or more available fields are assigned to the bindable data targets, each relationship path is represented by linking to a plurality of relationship path instances of the relationship path, in an order of the relationship path, and when the one or more available fields are assigned to the bindable data targets, a user action activates; and generating the chart based on the fields assigned to the bindable data targets.
However, LAGERBLAD teaches:
a target area for displaying bindable data targets and configured to enable a user to assign one or more fields displayed in the list area to the bindable data targets (LAGERBLAD: Fig:5-8, further see into [0035]; visual analyzer system can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization); and a processor; and and generating and storing in the computer-readable storage medium a binding instance for each bindable data target having one or more fields assigned thereto, the binding instance GSI-olO3USoi-SFPage 4 of 12including a representation of each link on the selected relationship path, wherein each binding instance contains information about the one or more selected relationship paths at the time the one or more available fields are assigned to the bindable data targets, each relationship path is represented by linking to a plurality of relationship path instances of the relationship path, in an order of the relationship path, and when the one or more available fields are assigned to the bindable data targets (LAGERBLAD: Fig:3 and [0088]; GUI 302 can include a data elements pane 306 where one or more selectable elements representing different dimensions of data can be displayed, a canvas layout 308 where one or more visualizations can be displayed, an edges pane 310 where the edges of a visualization with a visualization type can be displayed, a filter column 312 where a user may add filters to filter the data displayed, further see into [0089]; GUI 302, a revenue dimension 304 in a data elements pane 306 is highlighted, indicating that it has been selected by a user of visual analyzer application. The user may drag the selection to canvas layout 308 and drop the selection in canvas layout 308 to indicate that the user would like a new visualization created with the selected dimension, Further see into Fig:5-8, further see into [0035]; visual analyzer system can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization), a user action activates; and generating the chart based on the fields assigned to the bindable data targets (LAGERBLAD: [0035]; the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization. The visual analyzer system may then generate a visualization with multiple edges (also referred to as graphical attributes) that each correspond to a specified dimension. For example, a visual analyzer application can generate a bar chart with color, axis, size edges that each corresponds to a dimension specified by a user such as time, sales, and entities, respectively. As described, the visual representation may be a pie chart, bar chart, or any other type of graphic where different edges such as color, axis, size, etc. can represent the desired dimensions specified by the user, further see into FIGS. 3-8 includes screenshots 300-800 that show a sequence in adding new dimensions of data to create a visualization).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by LAGERBLAD. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that increase the effectiveness of a graphic visualization in presenting data to a user such that the data represented by the graphic visualization may be intuitive and quickly understandable by the user (LAGERBLAD: [0003]).

claim 14, is a dependent on claim 4, Chau and LAGERBLAD discloses a method for generating a chart based on entity relationship data, the method comprising:
However, Chau may not explicitly teach every aspect of
generating a binding instance for each bindable data target having a displayed field assigned thereto, the binding instance including a representation of a relationship path between the initial entity type and the at least one other entity instance.
However, LAGERBLAD teaches:
generating a binding instance for each bindable data target having a displayed field assigned thereto, the binding instance including a representation of a relationship path between the initial entity type and the at least one other entity instance (LAGERBLAD: Fig:5-8 and [0035]; visual analyzer system can generate one or more visualizations based on one or more dimensions of data specified by a user. For example, the user may specify multiple dimensions such as time, sales, and entities to be represented by a visualization, further see into Fig:3 and [0088]; GUI 302 can include a data elements pane 306 where one or more selectable elements representing different dimensions of data can be displayed, a canvas layout 308).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by LAGERBLAD. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that increase the effectiveness of a graphic visualization in presenting data to a user such that the data represented by the graphic visualization may be intuitive and quickly understandable by the user (LAGERBLAD: [0003]).

Claims 5, 9 and 12 are similar in scope to claim 3 and is rejected similarly.
Claim 11 is an independent claims are similar in scope to claim 1 and are rejected similarly.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chau, in a view of LAGERBLAD as applied to claim 1 above and in a view of Baker; Scott T. (US Paten Pub. No. US 20120005045 A1, hereinafter Baker).

Regarding claim 2, is a dependent on claim 1, Chau and LAGERBLAD discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, Chau and LAGERBLAD may not explicitly teach every aspect of
a preview area for displaying the chart based on the fields bound with the bindable data targets.
However, Baker teaches:
a preview area for displaying the chart based on the fields bound with the bindable data targets (Baker: Fig: 3 and [0053]; users have the ability to choose the search criteria 24, 25 that are used as variables along the axes of the X/Y graph 32. Utilizing drop-down boxes 33 and 35, users can select from any of the search criteria to determine the vertical criteria “Y axis” 36 and the horizontal criteria “X axis” 34). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau and LAGERBLAD with further a method enabling a user to view graphically how different available items compare to one another as taught by Baker. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows user interface that allows an ER model to be intuitively interrogated for generating charts, visualizations and other similar analysis and minimize the amount of time for operation.

Claim 8 is similar in scope to claim 2 and is rejected similarly.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chau in a view of LAGERBLAD as applied to claim 4 above and in a further view of Hogan; Patrick M. et al. (US Patent No. 5414809 A, hereinafter Hogan).

Regarding claim 6, is a dependent on claim 4, Chau and LAGERBLAD discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, Chau and LAGERBLAD may not explicitly teach every aspect of
storing the displayed chart in a memory.
However, Hogan teaches:
storing the displayed chart in a memory (Hogan: Fig: 12, Col:10 and Ln:59-62; In step 109a, when the input is complete, graphics engine 12 declares a new value for the data represented by the object and writes that value into local data store 14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau and LAGERBLAD with further a method to provide a graphics interface as taught by Hogan. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows user interface that allows an ER model to be intuitively interrogated for generating charts, visualizations and other similar analysis and minimize the amount of time for operation.


Claim 10, 13, 15 and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Chau in a view of LAGERBLAD as applied to claim 4 above and in a further view of Steven Githens et al. (US Paten Pub. No. US 20050057566 A1, hereinafter Githens).

Regarding claim 10, is a dependent on claim 8, Chau and LAGERBLAD discloses a method for generating a chart based on entity relationship data:
However, Chau and LAGERBLAD may not explicitly teach every aspect of
a database for storing the displayed chart and the entity relationship schema.
However, Githens teaches:
a database for storing the displayed chart and the entity relationship schema (Githens: Fig:1 and [0055]; data generator 122 can be implemented, e.g., as an input unit receiving data from a user or as a data querying application retrieving data from a database (e.g., database 139 shown in storage 138), further see into [0055]; database 139 may be organized according to a relational schema (accessible by SQL queries) or according to an XML schema (accessible by XML queries), further see into [0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau and LAGERBLAD with further a method enabling a user to view graphically how different available items compare to one another as taught by Githens. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that suitable to define graphical representations of data, such as bar, line or pie charts are often used for visually analyzing complex data sets more easily.

Regarding claim 13, is a dependent on claim 4, Chau and LAGERBLAD discloses a system for generating a chart based on entity relationship data, the system comprising: a user interface comprising:
However, Chau and LAGERBLAD may not explicitly teach every aspect of
wherein the bindable data targets include both mandatory bindable data targets and optional bindable data targets.
However, Githens teaches:
wherein the bindable data targets include both mandatory bindable data targets (Githens: Fig:7 and [0063]; “selection element 730 and selection field 740 are consider a mandatory bindable targets data for bar chart”)and optional bindable data targets (Githens: Fig:7 and [0063]; “a background color and a graph background color using the selection fields 750 and 760 consider as an optional data targets”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau and LAGERBLAD with further a method enabling a user to view graphically how different available items compare to one another as taught by Githens. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that suitable to define graphical 

Regarding claim 17, is a dependent on claim 4, Chau and LAGERBLAD discloses the user interface of claim 1 further comprising: 
However, Chau may not explicitly teach every aspect of
a chart type selection area allowing a user to select from a plurality of chart types; and 
a target area for displaying a list of bindable data targets, wherein the list of bindable data targets varies as a function of the chart type selected by the user and 
includes both mandatory bindable data targets and optional bindable data targets.
However, LAGERBLAD teaches:
a chart type selection area allowing a user to select from a plurality of chart types (LAGERBLAD: [0028]; the visual analyzer system can also present a same set of data in different visualization types as specified by the user, further see into [0028]; the user may desire to view the same set of data in a pie chart instead of a current presentation in a bar chart); and 
a target area for displaying a list of bindable data targets, wherein the list of bindable data targets varies as a function of the chart type selected by the user (LAGERBLAD: [0032]; Different visualizations of different visualization types may have a different set of edges. For instance a pie chart can have the following edges: color, size, etc. while a bar chart may have the following edges: x/col, y/row, color, category, values, color, size, etc, further see into [0031])and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by LAGERBLAD. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that increase the effectiveness of a LAGERBLAD: [0003]).

However, Chau and LAGERBLAD may not explicitly teach every aspect of
includes both mandatory bindable data targets and optional bindable data targets.
However, Githens teaches:
includes both mandatory bindable data targets (Githens: Fig:7 and [0063]; “selection element 730 and selection field 740 are consider a mandatory bindable targets data for bar chart”) and optional bindable data targets (Githens: Fig:7 and [0063]; “a background color and a graph background color using the selection fields 750 and 760 consider as an optional data targets”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau and LAGERBLAD with further a method enabling a user to view graphically how different available items compare to one another as taught by Githens. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that suitable to define graphical representations of data, such as bar, line or pie charts are often used for visually analyzing complex data sets more easily.

Claim 15 is similar in scope to claim 13 and is rejected similarly.
Claims 18 and 19 are similar in scope to claim 17 and is rejected similarly.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chau and in a view of LAGERBLAD as applied to claim 11 above and in a view of Jerry A. Waldorf (US Paten No. US 7667582 B1, hereinafter Waldorf).

claim 16, is a dependent on claim 11, Chau and LAGERBLAD discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, Chau and LAGERBLAD may not explicitly teach every aspect of
wherein the computer program further comprising instructions to: generate and store in the computer readable storage medium at least one binding instance including a representation of the selected entity and of the currently selected relationship path.
However, Waldorf teaches:
wherein the computer program further comprising instructions to: generate and store in the computer readable storage medium at least one binding instance including a representation of the selected entity and of the currently selected relationship path (Waldorf: Fig:4 and 9, Col: 9 and Ln:6-15; a value for the field of the dataset determines a value for the KPI. Binding one or more KPIs to a chart definition determines the information conveyed in the chart upon instantiation (step 370), further see into Col: 9 and Ln: 6-15; chart definition is then stored (step 380), further see into Col: 2 and Ln:35-42; a user a selection of operators for at least one of the data fields, wherein the user selects the one or more operators from a list of graphical representations of operators, and to receive a mapping between the one or more operators and the data field to a dataset, wherein the dataset has one or more fields and each field is an input of a chart. The instruction cause the computer system to store the mapping, the data definition, the operators and the dataset as a chart definition).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau and LAGERBLAD with further a method for defining, creating, and presenting a chart as taught by Waldorf. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a system which advanced our ability to compute and transform data into charts or graphs and thereby provide meaningful information about data that has been accumulated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRITISHA N. PARBADIA
Examiner
Art Unit 2145


/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145